The Chancellor.
The petitioner complains that he has been deprived of an opportunity to offer evidence before the master, and on that ground, and the ground of irregularity in making the final decree, prays that the decree may be opened, and the execution for the sale of the mortgaged premises set aside. The suit was brought to foreclose the first mortgage. The petitioner was admitted a defendant, on the ground of his interest as purchaser at the receiver’s sale. By the terms of the order he was not permitted either to plead, answer or demur, or to make any defence to the action, but had the right to appear at the taking of the account of the amount due on the complainants’ mortgage, and was to be notified of the taking of the account accordingly. By a decree, before then made, the complainants had been decreed to be entitled to the sale of the mortgaged premises, to raise and pay the amount due on their mortgage.
After the making of the order admitting him as a defendant, and before the master’s report was made, the petitioner lost all his interest in the premises, by reason of the sale *262thereof under foreclosure of the second mortgage. Consequently he had no interest as owner of the premises in the-subject of the reference, when the report was made. Nor does it appear that he had any interest in the reference iir any other way. It is true he testifies that he is “ interested in the bonds secured by the complainants’ mortgage, but what the interest is he does not state. If he be the owner of any of the bonds, he may obtain all the protection to which he is: entitled, by appropriate proceedings to prevent any injustice' in the distribution by the trustees of the proceeds of the sale. There appear to be no merits in this application.
The petition will be dismissed.